DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.  

Claim Objections
Claims 1, 6, 11, and 16 are objected to because of the following informalities:  
Claim 1, line 17: The first occurrence of “to” should be deleted in “move to the elevator car to the target floor;”.
Claim 6, line 3: “car” should be changed to --cars--.  
Claim 11, line 12: The first occurrence of “to” should be deleted in “move to the elevator car to the target floor;”.
Claim 16, line 3: “car” should be changed to --cars--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (CN 108578134).

Re claim 1.  A mobile robot, comprising: 
a motorized base configured to move the mobile robot throughout a floor of a building (AGV car 9, Figure 1); 
a wireless transceiver configured to communicatively couple to an elevator system of the building (paragraph [0037]: “the first RFID reader set at the elevator entrance and exit collects the RFID electronic tag signal in real time and sends it to the elevator controller”); and 
a controller configured to: 
identify a target floor different from a current floor of the mobile robot (paragraph [0035]: “transmitting the floor corresponding to the ward to the second RFID reader/writer”); 
cause the motorized base to navigate to an elevator on the current floor (paragraph [0037]: “travels from the warehouse to the elevator entrance and exit according to the preset path”); 
modify information stored by a wireless tag such that the elevator, when presented with the wireless tag, determines that the mobile robot is authorized to access the target floor (paragraph [0036]: “The second RFID reader/writer is configured to write the accepted floor information to the RFID electronic tag, and the floor information of the first ward to be delivered is first written to the RFID electronic tag”); 
present the wireless tag to a tag reader associated with the elevator, the elevator configured to, when presented with the wireless tag, call an elevator car (paragraph [0037]: “the first RFID reader set at the elevator entrance and exit collects the RFID electronic tag signal in real time and sends it to the elevator controller; The controller reads the current floor and destination floor of the AGV car from the obtained RFID electronic tag signal, controls the elevator to reach the current floor first”); 
cause the motorized base to navigate onto the elevator car, the elevator configured to, when the mobile robot is inside the elevator car, move to the elevator car to the target floor (paragraph [0037]: “the elevator door opens, the AGV car enters the elevator, and then reaches the destination floor”); and 
cause the motorized base to navigate out of the elevator car and onto the target floor (paragraph [0037]: “the AGV car enters the elevator, and then reaches the destination floor; the elevator door opens, the AGV car drives out of the elevator”).

Re claims 2-6 and 8.  These claims are directed to the mobile robot of claim 1, but only further define the elevator and processes performed by the elevator.  These processes performed by the elevator do not structurally modify the claimed mobile robot beyond what is taught by Cheng.  

Re claim 7.  Wherein the wireless tag is a radio frequency identification (RFID) tag (paragraph [0037]).

Re claim 11.  A method comprising: 
identifying, by a mobile robot, a target floor different from a current floor of the mobile robot (paragraph [0035]: “transmitting the floor corresponding to the ward to the second RFID reader/writer”); 
navigating, by the mobile robot, to an elevator on the current floor (paragraph [0037]: “travels from the warehouse to the elevator entrance and exit according to the preset path”); 
modifying, by the mobile robot, information stored by a wireless tag of the mobile robot such that the elevator determines, when presented with the wireless tag, that the mobile robot is authorized to access the target floor (paragraphs [0036 and 0037]: “The second RFID reader/writer is configured to write the accepted floor information to the RFID electronic tag, and the floor information of the first ward to be delivered is first written to the RFID electronic tag;” and “the first RFID reader set at the elevator entrance and exit collects the RFID electronic tag signal in real time and sends it to the elevator controller; The controller reads the current floor and destination floor of the AGV car from the obtained RFID electronic tag signal, controls the elevator to reach the current floor first, the elevator door opens, the AGV car enters the elevator, and then reaches the destination floor; the elevator door opens, the AGV car drives out of the elevator;”); 
presenting, by the mobile robot, the wireless tag to a tag reader associated with the elevator, the elevator configured to, when presented with the wireless tag, call an (paragraph [0037]: “the first RFID reader set at the elevator entrance and exit collects the RFID electronic tag signal in real time and sends it to the elevator controller; The controller reads the current floor and destination floor of the AGV car from the obtained RFID electronic tag signal, controls the elevator to reach the current floor first”); 
navigating, by the mobile robot, onto the elevator car, the elevator configured to, when the mobile robot is inside the elevator car, move to the elevator car to the target floor (paragraph [0037]: “the elevator door opens, the AGV car enters the elevator, and then reaches the destination floor”); and 
navigating, by the mobile robot, out of the elevator car and onto the target floor (paragraph [0037]: “the AGV car enters the elevator, and then reaches the destination floor; the elevator door opens, the AGV car drives out of the elevator”).

Re claim 17.  Wherein the wireless tag is a radio frequency identification (RFID) tag (paragraph [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 108578134) as applied to claims 1 and 11 above, and further in view of Bauer et al. (US Patent No. 9,939,814).
The teachings of Cheng have been discussed above.  Cheng fails to specifically teach: (re claim 9) wherein navigating out of the elevator car and onto the target floor further comprises: updating the current floor of the mobile robot as the elevator car moves to the target floor using a plurality of sensors of the mobile robot configured to collect data describing a surrounding environment of the mobile robot; and responsive to the current floor of the mobile robot matching the target floor, navigating the mobile robot out the elevator car; (re claim 10) wherein the plurality of sensors comprises one or more of: a camera, a barometer, an accelerometer, a gyroscope, a magnetometer, and an audio sensor; (re claim 19) wherein navigating out of the elevator car and onto the target floor further comprises: updating the current floor of the mobile robot as the elevator car moves to the target floor using a plurality of sensors of the mobile robot configured to collect data describing a surrounding environment of the mobile robot; and responsive to the current floor of the mobile robot matching the target floor, navigating out of the elevator car; and (re claim 20) wherein the plurality of sensors comprises one or more of: a camera, a barometer, an accelerometer, a gyroscope, a magnetometer, and an audio sensor.
	Bauer teaches, at column 11, line 56 through column 12, line 16, a robot visually detecting fiducials or QR codes in elevators to determine the floor the robot is on.  This enables a robot to know when it has reached the destination floor.
(re claim 9) wherein navigating out of the elevator car and onto the target floor further comprises: updating the current floor of the mobile robot as the elevator car moves to the target floor using a plurality of sensors of the mobile robot configured to collect data describing a surrounding environment of the mobile robot; and responsive to the current floor of the mobile robot matching the target floor, navigating the mobile robot out the elevator car; (re claim 10) wherein the plurality of sensors comprises one or more of: a camera, a barometer, an accelerometer, a gyroscope, a magnetometer, and an audio sensor; (re claim 19) wherein navigating out of the elevator car and onto the target floor further comprises: updating the current floor of the mobile robot as the elevator car moves to the target floor using a plurality of sensors of the mobile robot configured to collect data describing a surrounding environment of the mobile robot; and responsive to the current floor of the mobile robot matching the target floor, navigating out of the elevator car; and (re claim 20) wherein the plurality of sensors comprises one or more of: a camera, a barometer, an accelerometer, a gyroscope, a magnetometer, and an audio sensor; since Bauer teaches a robot visually detecting fiducials or QR codes in elevators to determine the floor the robot is on.  This enables a robot to know when it has reached the destination floor.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 108578134) in view of Examiner’s Official notice.
The teachings of Cheng have been discussed above.  Cheng further teaches:
Re claim 12.  Wherein, responsive to being presented with the wireless tag, the elevator is further configured to: send the selected elevator car to the current floor of the mobile robot (paragraph [0037]).

	Cheng fails to specifically teach: (re claim 12) select an elevator car from a plurality of elevator cars based on one or more of: the information stored by the wireless tag and a current state of the elevator car.
	The examiner is taking official notice that elevator systems in buildings with plural elevators select which elevator car to send based on the current state of the elevator cars and the floor an elevator is being called to so as to efficiently use the plural elevators.
	In view of the Examiner’s Official Notice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Cheng, (re claim 12) select an elevator car from a plurality of elevator cars based on one or more of: the information stored by the wireless tag and a current state of the elevator car; since elevator systems in buildings with plural elevators select which elevator car to send based on the current state of the elevator cars and the floor an elevator is being called to so as to efficiently use the plural elevators.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 108578134) as modified by examiner’s official notice as applied to claim 12 above, and further in view of Sudi et al. (US Publication No. 2020/0331723).
(re claim 13)  wherein selecting the elevator car from the plurality of elevator cars further comprises: comparing a space requirement of the mobile robot to a space availability of each of the plurality of elevator cars; and selecting the elevator car based on the comparison of the space requirement of the mobile robot and the space availability of each of the plurality of elevator cars, wherein the space availability of the selected elevator car is greater or equal to the space requirement of the mobile robot; and (re claim 15) wherein selecting the elevator car further comprises: determining a current occupancy of each of the plurality of elevator cars; and selecting the elevator car based on the determined current occupancy of each of the plurality of elevator cars.
Sudi teaches, at paragraph [0041], assigning an elevator car based on the available capacity and an amount of space required to accommodate the passengers to provide enhanced elevator service for the passengers.  
In view of Sudi’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Cheng, (re claim 13)  wherein selecting the elevator car from the plurality of elevator cars further comprises: comparing a space requirement of the mobile robot to a space availability of each of the plurality of elevator cars; and selecting the elevator car based on the comparison of the space requirement of the mobile robot and the space availability of each of the plurality of elevator cars, wherein the space availability of the selected elevator car is greater or equal to the space requirement of the mobile robot; and (re claim 15) wherein selecting the elevator car further comprises: determining a current occupancy of each of the plurality of elevator cars; and selecting the elevator car .  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 108578134) as modified by examiner’s official notice as applied to claim 12 above, and further in view of Hirade (US Publication No. 2004/0154872).
The teachings of Cheng have been discussed above.  Cheng fails to specifically teach (re claim 14) wherein selecting the elevator car further comprises: determining a number of floors between the current floor of the mobile robot and a current floor of each of the plurality of elevator cars; and selecting the elevator car based on the determined number of floors between the current floor of the mobile robot and the current floor of each of the plurality of elevator cars.
Hirade teaches, at paragraph [0032], assigning an elevator car to perform a pick-up if the predicted arrival time of the target car at the closest elevator call floor is the shortest from among the assignable cars.  Determining the closest car ensures one has selected the car that will travel the least distance to pick-up the robot.
In view of Hirade’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Cheng, (re claim 14) wherein selecting the elevator car further comprises: determining a number of floors between the current floor of the mobile robot and a current floor of each of the plurality of elevator cars; and selecting the elevator car .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 108578134) as modified by examiner’s official notice as applied to claim 12 above, and further in view of Krishnamurthy et al. (US Publication No. 2018/0186595).
The teachings of Cheng have been discussed above.  Cheng fails to specifically teach (re claim 16) wherein selecting the elevator car further comprises: determining a current weight of each of the plurality of elevator cars using one or more sensors in the elevator car; and  - 120 -selecting the elevator car based on the determined current weight of each of the plurality of elevator cars.
Krishnamurthy teaches, at paragraph [0052], using a real-time weight or load signal indicative of a loaded car weight to estimate the power required to move an elevator and deciding which elevator car to assign to occupants during a run trajectory.  Per the abstract, this ensures the maximum power allowance is not exceeded.  
 In view of Krishnamurthy’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Cheng, (re claim 16) wherein selecting the elevator car further comprises: determining a current weight of each of the plurality of elevator cars using .  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 108578134) as applied to claim 11 above, and further in view of Scoville (US Publication No. 2019/0084794).
The teachings of Cheng have been discussed above.  Cheng fails to specifically teach (re claim 18) wherein calling the elevator car to the current floor of the mobile robot further comprises: determining whether security credentials of the mobile robot satisfy one or more security policies associated with the target floor, the elevator car configured to be called to the current floor of the mobile robot responsive to the security credentials satisfying the one or more security policies.
Scoville teaches, at paragraph [0037], elevator systems may require credential data read from RFID cards to determine which floors a user of the elevator is authorized to visit.  This ensures secure areas of a building are not accessible by unauthorized entities through the elevator system.  
In view of Scoville’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Cheng, (re claim 18) wherein calling the elevator car to the current floor of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SPENCER D PATTON/           Primary Examiner, Art Unit 3664